OFFICE      OF THE AlTORNEY       GENERAL      OF TEXAS
                              AUSTIN




Honorable  A. 7~. Frcstwood
county Auditor
Salth County
Tyler,   33xae
Dear Sir:                      Atteny.ky




                                                 r:ortsrs   118 to47
                                              an the above
                                             this 4epart.nent.




                        l special  Judicial Dirtriot
                         and ths :;e+rntt Judicial
                        sed of Faith, %ooC and
                           If so, to what extant
                       fund should payment ba amdo?”
            Title 42, Chapter 13, Vern.::nls Annotatrd Civil
Ststutee,    ‘J~&ming wfth Article  2321, YAK!endina with
and ‘inci.uding Article 2327b, prcvides   fz  the axeulnatlon,
Honorabla     A. T.   Frastwood,   paga 2


appa!nLmnt,        teea, aalariarr,    axyensss aA manner of
payment of 0’ ficial        0oUrt reporterr     for district    an4
ariainal     district    ooorta of thla Stata.         Thraa atotutes
also pmvide        that such offloial      reporter     ahall tokc
and eubscriba        tc the oifiafal    oath, and in a44ition
tburato ahall subscribe          to en oath to be s4mini8tarr4
to him by the dlrtrict          olsrk to the effect      t&et ha
will wall an4 truly,         an4 in on ispartiel       moaner, kaap
a correct     rscor4 of all the evidence         offered    in aeob
oao8 reported        by him, together    with the objections        sn4
axcaptlcns      ap4e b? the parties      to ouch suit, and tha
rulings     and rmarma of the oourt paasinc: upon the ad-
mleaiblllty      of =eetl.qony.      Said statutes further       set
out in detail        the duties of such reporters,        an4 yyuvlda
that when althar party to a civil            08aa ptinbing in th4
oounty ccurt or e county oourt et law, e~yliea                tharefor,
tha judga’theraof        shall appoint a aolnpetant ntanographer,
sto,
              Article    2326a, Vernon’s Annotated Clvfl
:‘tututea,    providea,in     addition    to tha ooapansetfon       pro-
da04   by Law for the aar+iow3. or 0friciai             iwtrrt ruport-
era,. that izelb.‘a$fic+al      aourt roportura      shall bo ,el.lo*rd
their adtual;“‘.ah~“‘naoaas6ry lxpenaaa uhila aetuallf              an-
&aga4 in the 4lsahargo         of auah butloo not to osom4
rc;lr dollera     per day for hotal bills,        not to *roar4
four Cahta a mlt1.r when travaling          by rellroad     or bt
boa, act to ucard          ten oaata a al10 Pman trerrlily
by priV@te -oOBv4yanca, in gO%.k@$0 aUd r4tlwhg                  fr0~
tbs pleoa whsru auoh duties           am dlsoharglrd,      trevallng
ti.6 shortact     pnatical     routs.     Thla atetuta     furthw
oats out in dots11 the mmner by whioh auoh sxpsnsaa
shall ba pari4 an4 i’rota what ftanda, upon the sworn
ststamant     of the reporter,       approrsd by the Judas.
           None of th6 abore mintlone      str?tutes prorlda
fir the expenees     for stationery en4 office    su~pllea
f:;r ouch rcport8re.
           In nusieroua cn6,ea rwhloh wa do not dean ncc-
essary to oita,   the cnurts hsva hold that the conraie-
sicnera’. coo:rts are oburta of li,:~itad jurlsdictlon,        an4
tbst their authority   extends only to matters ycrtaln-
ing to the Censral welfare 31 tl:el.r raspect:Te        ccuntiaa,
end that their powers are only tkosa e%xessly         or i,~-
pliedly   cxferrad      upon them by low; tkt:t ie, by the
Constituticn    firili stetutee oi the State.
               After a careful    search  cf %.a at;:tutes   and
other outhcrltits,      ?'e find no Etntuta <r cthcr atthcrttg
that acthorizes      tns cosmiesionere'c?urt       to Fag for stxi-
t.i.-n-ry end ?flice     eu-pliee    fcr diet:-ict  ccurt rapcrters.
Therefore,      pour qu+etion is answered In the negative.
            FTrustln+ thut the fore~~ol~:~ fully        answers p::ur
inquiry,   PC re::ain.
                                          Yr,urr very    truly
                                     AyTc,j‘r;p p"'!'?,yr.
                                                ,.a.. ,';I. ;I' UP-,*&